Citation Nr: 1128006	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  09-32 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date prior to November 6, 1998 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to August 30, 2005 for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a local RO hearing in November 2009.  He testified before the undersigned in a July 2010 video conference hearing.  

The issues of entitlement to a rating in excess of 70 percent for PTSD and the request for assignment of a fiduciary, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The December 2004 rating decision which granted service connection for PTSD and assigned an effective date of November 6, 1998 is final.  

2.  The Veteran's claim of entitlement to TDIU was received on August 30, 2005.  

3.  The Veteran first met the schedular criteria for TDIU on August 30, 2005.

4.  It is not factually ascertainable that the Veteran was unemployable between August 30, 2004 and August 30, 2005.  

CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date prior to November 6, 1998, for the grant of service connection for PTSD, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.157(b), 3.400 (2010); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  The criteria for assignment of an effective date prior to August 30, 2005, for entitlement to TDIU, have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.340, 3.341, 3.400, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to the TDIU claim, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussions in September 2005 and November 2005 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to a TDIU.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the TDIU claim and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the TDIU claim has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his TDIU claim in the September 2005 and November 2005 VCAA letters and also was provided with notice of the types of evidence necessary to establish a rating and effective date in a March 2006 VCAA letter.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  

No additional pertinent evidence has been identified by the appellant as relevant to the TDIU issue decided herein for which attempts to obtain the evidence have not been made.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

With regard to the earlier effective date claim for PTSD, the Board finds below that the law precludes entitlement to an effective date prior to November 6, 1998 for the grant of service connection for PTSD, and the Board is not authorized to grant the benefit.  Where a benefit is precluded, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In addition, duties to a claimant specified in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, are not applicable when the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  In this case, the outcome of the appellant's claim for an earlier effective date is determined by the governing statute and regulations.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).  No additional development or notice would assist the appellant to substantiate the claim of entitlement to an earlier effective date for the grant of service connection for PTSD.


Entitlement to an effective date prior to November 6, 1998 for the grant of service connection for PTSD.

In July 2007, the Veteran submitted a claim for an earlier effective date for the grant of service connection for PTSD.  

The assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  As pertinent here, where a claim has not been filed within one year after a Veteran's separation from service, the law provides that the effective date of an award of service-connected disability compensation based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

The Board finds that an earlier effective date is not warranted for the grant of service connection for PTSD as a matter of law.  

In December 2004, the RO granted service connection for PTSD and assigned a 50 percent evaluation, effective November 6, 1998, followed by multiple temporary total ratings based on hospitalization.  The Veteran was informed of the decision via correspondence dated in January 2005.  

In August 2005, the Veteran submitted a statement indicating that he had problems with authority figures which he attributed to his guilt at having to send soldiers into dangerous situations while on active duty.  He wrote that he had lived with this since he was troubled by a head injury in 1983 and that he was troubled by this before the accident but chose not to look into its cause and effect on himself.  This statement was attached to a claim for TDIU and was submitted in support of the TDIU claim.  The Board finds this statement does not constitute a notice of disagreement with the effective date assigned for the grant of service connection for PTSD.  A notice of disagreement must (1) express disagreement with a specific determination of the RO; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO decision; and (5) be filed by the claimant or the claimant's authorized representative.  While special wording is not required, a notice of disagreement must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. §§ 20.201, 38 C.F.R. § 20.300; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir.  2002).  The August 2005 correspondence does not satisfy the requirements of a notice of disagreement.  No other communication received from the Veteran or his representative within one year of the January 2005 notification letter expressed disagreement with the effective date for the grant of service connection for PTSD assigned in the December 2004 rating.  The Board finds a timely notice of disagreement had not been submitted for the December 2004 rating decision granting service connection for PTSD and assigning an effective date of November 6, 1998 and that decision is final.  

A final and binding RO decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a).  If a claimant wishes to reasonably raise CUE, "there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

Based on the above, the Board finds that an earlier effective date is not warranted for the grant of service connection for PTSD.  The Court holding in Rudd v. Nicholson, 20 Vet. App. 296 (2006) dictates that the Veteran cannot have an effective date earlier than November 6, 1998.  Since the December 2004 rating decision became final and therefore cannot be challenged without a showing of CUE, a claim for an effective date earlier than November 6, 1998, would be a "freestanding" claim for an earlier effective date, and "such a possibility vitiates the rule of finality." Rudd, 20 Vet. App. at 300.  A freestanding claim for an earlier effective date for the grant of service connection for PTSD seeks a benefit not provided by law.  When the law is dispositive against a claim, the claim must be denied or the appeal terminated.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), 6 Vet. App at 430.  Therefore, pursuant to Rudd, an effective date earlier than November 6, 1998, cannot be granted.

Entitlement to an effective date prior to August 30, 2005 for the grant of TDIU

The Veteran is claiming entitlement to an effective date prior to August 30, 2005, for the grant of TDIU.  

In December 2004, the RO granted service connection for PTSD and assigned a 50 percent rating, along with a number of temporary, total 100 percent ratings due to hospitalization.  The last temporary, total rating ended December 31, 2001.  As of January 1, 2002, a 50 percent evaluation was in effect.  The 100 percent evaluations were based on periods of hospitalization.  PTSD is the only service-connected disability the Veteran has.  

The Veteran submitted a claim of entitlement to TDIU on August 30, 2005.  There is no evidence of record prior to this date which indicates, in any way, that the Veteran was claiming that he was unemployable as a result of his service-connected PTSD.  The Veteran has not argued that he submitted such a claim.  

In January 2007, the RO granted an increased rating to 70 percent, effective August 30, 2005, for the service-connected PTSD.  

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  A claim for a total disability rating for compensation based on individual unemployability is a claim for increase, and the effective date rules for increase apply.  Hurd v. West, 13 Vet. App. 449 (2000).

The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1)(2); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating is inferred in a claim for increase where the Veteran claims his disability affects his employability.  In this case, the Veteran did not raise the issue of unemployability until he filed his claim on August 30, 2005.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  Permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  38 C.F.R. §§ 3.341(a), 4.16(a).  If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident will be considered as one disability.  Id.  

In Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court noted that the sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. § 4.16(a) (1992).

As set out above, prior to August 30, 2005, the Veteran's service-connected PTSD was evaluated as 50 percent disabling (exclusive of periods of hospitalization).  As of August 30, 2005, the PTSD was assigned a 70 percent evaluation.  Because the Veteran did not have a single service-connected disability rated as 60 percent or more or two or more disabilities rated as 70 percent or more with one disability rated at 40 percent, the criteria for consideration of entitlement to TDIU under § 4.16(a) were not met prior to August 30, 2005.  The Veteran did not dispute the evaluations assigned for his PTSD.  

Nevertheless, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extra-schedular consideration. 

The Board finds that the evidence of record does not support a finding that the Veteran was unemployable on an extraschedular basis.  There are not many medical records dealing with treatment for PTSD between August 30, 2004 and August 30, 2005.  The preponderance of this medical evidence does not indicate that the Veteran is unemployable due to PTSD.  

In November 2004, a private physician wrote that the Veteran had major impairments in the ability to work, interpersonal relationships and mood regulation.  This evidence does not demonstrate to the Board that the Veteran is unemployable at this time due to PTSD.  The evidence demonstrates impairment was present due to PTSD but does not demonstrate unemployability.  The Board finds this determination is supported by the other medical evidence of record dated during the pertinent time period.  In February 2005 and May 2005 the Veteran informed a VA psychiatrist that he was doing well on his current medication.  He was neatly groomed and appropriately dressed.  The Veteran had a full range of affective expression.  Speech was logical, coherent and goal directed.  Thinking was logical, coherent and goal directed.  The Veteran denied the presence of auditory, visual or tactile hallucinations.  The Veteran was alert and oriented without suicidal plans or intents.  In August 2005, the Veteran reported he was living with his sister and was doing better financially.  He was neatly groomed and appropriately dressed.  The Veteran had a full range of affective expression.  Speech was logical, coherent and goal directed.  Thinking was logical, coherent and goal directed.  The Veteran denied the presence of auditory, visual or tactile hallucinations.  The Veteran was alert and oriented without suicidal plans or intents.  The lack of any pertinent symptomatology noted at the time the Veteran sought treatment from a psychiatrist supports the Board's determination that the Veteran was not unemployable as a result of his PTSD prior to August 30, 2005.  Furthermore, the lack of any other clinical evidence dated between August 2004 and August 2005 which indicates significant impairment due to PTSD also supports the Board's determination that the Veteran was not unemployable prior to August 30 2005, due to his service-connected PTSD.  The evidence does not support a finding that it was factually ascertainable that the Veteran was unemployable between August 2004 and August 2005.  

The Veteran testified before the undersigned that he was last employed in 1983 and stopped working at that time due to his medical condition which included a closed head injury.  This allegation weighs against a grant of the Veteran's claim as it indicates that the Veteran was unemployable but this was more than one year prior to the August 30, 2005 submission of his application for TDIU.  If assumed true for purposes of this decision, it indicates the Veteran was unemployable many years prior to the submission of his claim.  

Accordingly, the Board finds that the preponderance of the competent evidence is against finding that it was factually ascertainable that the Veteran's PTSD precluded him from substantial gainful employment between August 30, 2004 and August 30, 2005.  The Board finds that referral for extraschedular consideration is not warranted

The Board finds that entitlement to TDIU cannot be granted prior to August 30, 2005 because the Veteran did not meet the schedular criteria for TDIU until that date.  Further, as discussed above, referral for extraschedular consideration is not warranted.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to TDIU prior to August 30, 2005 must be denied.  See 38 C.F.R. § 3.102. 


ORDER

The appeal is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


